DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on May 10, 2021.
Claims 1-10 have been cancelled.
Claims 21-22 have been added.
Claims 11-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The fender arrangement for docking a marine vessel as claimed is not shown or suggested in the prior art because of the use of a fender arrangement that includes a fender unit with a receiving recess, an internal deformation control cavity, and an undulated and curved portion on a side of said fender unit, where deformation of said fender unit is controlled into forming a gripping hold on a docking rail by compression of said internal deformation control cavity.
The prior art as disclosed by Skulnick (US 6,435,122) shows the use of a boat fender that is made from an elastically deformable material with a central receiving recess for a dock piling, where said receiving recess can grip said dock piling by compression when said boat fender is pressed against said dock piling.  Brushaber   

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


May 12, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617